Citation Nr: 0820184	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-32 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1960 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

When the case came before the Board in January 2008, it was 
remanded for further development.  That development has been 
completed and the case is returned to the Board.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level I 
hearing in each ear.


CONCLUSION OF LAW

The criteria for an inital compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA for his 
increased rating claim by letter mailed in February 2008, 
after its initial adjudication of the claim.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim in March 2008.  The Board notes that the 
veteran's claim for increase is a downstream claim of his 
initial claim for service connection for a hearing loss 
disability.  Regardless, there is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had fully compliant VCAA 
notice been provided before the initial adjudication of the 
claim.

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

The February 2008 letter provided notice of the evidence ne 
necessary to establish the rating and effective date elements 
of his claim, and the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that an increased 
rating is not warranted for the veteran's hearing loss 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide pre-
adjudicative notice with respect to those elements of the 
claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations in May 2003 and March 2008, and 
service medical records and pertinent VA medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.



Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of impairment is not consistent with 
that enumerated for a compensable disability rating.

On VA audiological evaluation in May 2003, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
15
50
75
38.75
LEFT
10
15
40
50
28.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.

On VA audiological evaluation in March 2008, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
60
80
47.5
LEFT
15
30
60
65
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.

In sum, the veteran's hearing is not shown by audiometric 
testing to be worse than level I in the right ear and level I 
in the left ear.  The criteria for a compensable rating are, 
therefore, not met.

With respect to his hearing loss history, private audiology 
reports submitted by the veteran include records from October 
1998.  The Board notes that these records are not as 
probative in establishing the veteran's current disability 
level as the more recent VA examinations.  Furthermore, there 
is no indication that these examinations are compliant with 
VA regulations, in that they do not make comparisons or 
reference to Maryland CNC controlled speech testing.  
Regardless, puretone thresholds in decibels (db) for the four 
frequencies used for VA evaluation were, at worst, as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
0
0
35
75
27.5
LEFT
0
5
30
35
17.5

Speech audiometry revealed word recognition ability of 92 
percent in the right ear and of 96 in the left ear.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the veteran's case.  
Specifically, each of the four specified frequencies is not 
55 dB or more; and the puretone threshold is not 30 dB or 
less at 1000 Hz, nor is it 70 dB or more at 2000 Hz at any 
time.

The Board has considered the veteran's contentions that he 
experiences worsening hearing loss.  However, the Board is 
bound by the provisions of the rating schedule and VA 
regulations in assigning a disability rating.  The rating 
schedule for hearing loss is quite specific in the type of 
testing that must be conducted and the ranges of test results 
that correspond with a particular rating.  None of the 
testing that was conducted in accordance with VA regulations 
demonstrates the degree of impairment contemplated for a 
compensable disability rating.

The Board also acknowledges that the March 2008 VA examiner 
described the veteran's hearing loss as mild to severe in 
ranges above 1500 hertz.  However, use of terminology such as 
"severe" or by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  
Indeed, the rating criteria provide no indication that 
"severe" or "profound" impairment corresponds to a 10 percent 
rating or to any particular rating.  The Board notes that the 
rating criteria under Diagnostic Code 6100 provide specific 
measurements and ranges and do not incorporate estimations as 
to overall level of severity.  In light of the unambiguous 
measurements provided in multiple and recent test results, 
the description of the level of impairment of the veteran's 
hearing loss as "severe," offered as it was without reference 
to the framework of the rating criteria, is not persuasive 
evidence.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
[the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulations is 
error as a matter of law].

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 10 percent.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating for 
the veteran's bilateral hearing loss.  In so concluding, the 
Board acknowledges the obvious sincerity of the veteran in 
pursuing a higher rating.  The Board, however, is obligated 
to decide cases based on the evidence before it rather than 
on such factors.  Based on the evidence of record, a higher 
rating is not in order.


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


